Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 10/08/2019 in which claims 1-30 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


      Claims 1-6, 12-16, 22 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yi et al., (US 2017/0290016), (hereinafter, Yi) in view of Xiong et al., (US 2016/0088594), (hereinafter, Xiong).

Regarding claims 1 and 27, Yi discloses a method of wireless communication, comprising:
 receiving, by a user equipment (UE) capable of using a sub-physical resource block (PRB) resource allocation and a resource allocation of one or more PRBs, a grant (= BS allocates resource blocks including subcarrier to a low cost UE, see [0200]), wherein the grant identifies a particular PRB in which the uplink resource allocation is included and at least a group of subcarriers allocated for the UE (= resource blocks includes a punctured DC subcarrier, see [0200]); and 
transmitting uplink data, by the UE, using the uplink resource allocation (= BS and UE use the allocated resource blocks to communicate, see [0201]).
Yi explicitly fails to disclose the claimed limitations of the grant “identifying an uplink resource allocation of less than one PRB”.
However, Xiong, which is an analogous art equivalently discloses the claimed limitations of the grant “identifying an uplink resource allocation of less than one PRB” (= resource of less than 1 PRB, similar to resource of 1 PRB, may be allocated to the UE, see [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Xiong with Yi for the benefit of achieving a communication system that permits UE to communicate with eNB using smaller set of resource, applying increased power on smaller bandwidth and thereby improving power spectral density to enhance coverage of the UE. 

Regarding claim 2, as mentioned in claim 1, Yi further discloses the method, wherein the UE includes a Category M UE, a Category M1 UE, or a Category M2 UE (see, [0052-53]). 

 Regarding claims 3 and 28, as mentioned in claims 1 and 27, Yi further discloses the method, wherein the uplink resource allocation further identifies a narrowband in which the particular PRB is included (see, [0055]).  

 Regarding claims 4 and 29, as mentioned in claim 1 and 27, Yi further discloses the method, wherein the particular PRB is selected from a predefined group of PRBs that includes fewer than all PRBs of a narrowband on which the UE is configured to communicate (see, [0067]).

 Regarding claims 5 and 30, as mentioned in claims 4 and 29, Yi further discloses the method, wherein a configuration of the predefined group of PRBs is indicated using radio resource control signaling (see, [0077]).
 Regarding claim 6, as mentioned in claim 1, Yi further discloses the method, wherein the particular PRB is selected based at least in part on the particular PRB being not included in a narrowband (see, [0057]).

Regarding claim 7, as mentioned in claim 1, Yi further discloses the method, wherein the particular PRB is selected based at least in part on the particular PRB being included in a guard band (see, [0110]).

Regarding claim 12, as mentioned in claim 1, Yi further discloses the method, wherein the group of subcarriers is selected from multiple non- overlapping groups of subcarriers of the particular PRB (see, [0095 and 0110]).

Regarding claim 13, as mentioned in claim 1, Yi further discloses the method, wherein the UE is further configured to receive a second resource allocation of at least one PRB, wherein a number of PRBs of the second grant is based at least in part on a maximum transmission bandwidth of the UE (see, [0056]).

Regarding claim 14, as mentioned in claim 13, Yi further discloses the method, wherein the maximum transmission bandwidth is 1.4 megahertz and the second grant is associated with from one to six PRBs (see, [0056]).

Regarding claim 15, as mentioned in claim 13, Yi further discloses the method, wherein the maximum transmission bandwidth is 5 megahertz and the second grant is associated with from one to 24 PRBs (see, [0097]).

Regarding claim 16, Yi discloses a method of wireless communication, comprising:
 receiving, by a user equipment (UE), a grant identifying an uplink resource allocation of esource block (PRB) (= BS allocates resource blocks including subcarrier to a low cost UE, see [0200]), wherein the grant identifies a number of subframes or resource units to which a transport block, associated with the uplink resource allocation, is to be mapped (= UL subframe is divided into control and data regions, see [0050-51]).
Yi explicitly fails to disclose the claimed limitations of: “a grant identifying an uplink resource allocation of less than one physical resource block (PRB)” and 
“determining, by the UE, a frequency hopping technique based at least in part on the number of subframes or resource units, wherein the frequency hopping technique is within a narrowband that contains the uplink resource allocation”.  
However, Xiong, which is an analogous art equivalently discloses the claimed limitations of: “a grant identifying an uplink resource allocation of less than one physical resource block (PRB)” (= resource of less than 1 PRB, similar to resource of 1 PRB, may be allocated to the UE, see [0028]) and 
“determining, by the UE, a frequency hopping technique based at least in part on the number of subframes or resource units, wherein the frequency hopping technique is (= allocation with frequency hopping, see [0039 and 0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Xiong with Yi for the benefit of achieving a communication system that permits UE to communicate with eNB using smaller set of resource, applying increased power on smaller bandwidth and thereby improving power spectral density to enhance coverage of the UE. 
  0097-0283NAT33174329
Regarding claim 22, Yi discloses a method of wireless communication, comprising:
 receiving, by a user equipment (UE), a grant identifying an uplink resource allocation (= BS allocates resource blocks including subcarrier to a low cost UE, see [0200]),
performing, by the UE, a retuning operation based at least in part on the grant identifying an uplink resource allocation of less than one PRB, wherein the retuning operation is performed according to a retuning configuration corresponding to a system bandwidth capability of the UE (= UE may need to be retuned to center 72 subcarriers if a low cost UE can support at least 1.4MHz RF bandwidth, see [0095]).  
Yi explicitly fails to disclose the claimed limitations of: “a grant identifying an uplink resource allocation of less than one physical resource block (PRB)”.
However, Xiong, which is an analogous art equivalently discloses the claimed limitations of: “a grant identifying an uplink resource allocation of less than one physical (= resource of less than 1 PRB, similar to resource of 1 PRB, may be allocated to the UE, see [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Xiong with Yi for the benefit of achieving a communication system that permits UE to communicate with eNB using smaller set of resource, applying increased power on smaller bandwidth and thereby improving power spectral density to enhance coverage of the UE. 
  0097-0283NAT33174329
Allowable Subject Matter
5.	Claims 8-11, 17-21 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                               CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.